Citation Nr: 0115603	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease with compensated congestive heart 
failure with sick sinus syndrome, status post pacemaker 
implantation, claimed as secondary to frostbite.

2.  Entitlement to service connection for arthritis of the 
feet, hands, hips, knees, and ankles, claimed as secondary to 
frostbite.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to frostbite.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran did not list the first 
issue, involving service connection for his heart condition, 
as secondary to frostbite, on his substantive appeal, 
received by the RO in July 2000.  However, the veteran's 
representative did list the issue on the "Statement of 
Accredited Representation in Appealed Case," VA Form 646, 
which was received in August 2000.  As this document was 
received within 60 days after the issuance of the statement 
of the case and well-within one year of the initial, December 
1999, rating decision, the Board finds that this issue has 
been timely perfected for appeal.  38 C.F.R. § 20.202, 20.302 
(2000).  The Board thus finds this issue remains before it.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

The veteran avers that he suffered cold injuries as a result 
of exposure to extreme cold weather during the Battle of the 
Bulge.  He argues that the residuals of these cold injuries 
have resulted in his currently diagnosed heart condition; 
arthritis of the hands, feet, hips, knees, and ankles; and 
peripheral neuropathy.  

The veteran's report of separation reflects that he served in 
the infantry as an instrument repairman from July 1942 to 
January 1946.  The document further indicates that he served 
in the European Theater of Operations from December 1944 to 
December 1945, that he participated in Rhineland and Central 
European battles/campaigns, and that he earned the Combat 
Infantryman Badge.  However, these records do not indicate 
specifically that he participated in the Battle of the Bulge 
(Ardennes in Rhineland).  Yet, the Board notes that service 
medical records are missing for this time period, and that 
the veteran's initial claim for benefits, received by the RO 
in April 1947-as well as a May 1947 request for information 
from the Department of the Army and the veteran's report of 
medical examination at discharge, dated in January 1946-note 
that he was treated at a Battalion Aid Station for 2nd 
Battalion, 232nd Infantry, 42nd Division, in France in 
February 1945.  In addition, the Board observes that, in 
establishing service connection for PTSD, the RO cited to the 
veteran's presence at the Battle of the Bulge and Dacaw.

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is also 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

First, the Board observes that the October 1999 VA 
examination report upon which the RO based its denial appears 
to be insufficient.  See 38 C.F.R. § 4.2 (2000).  The 
physician stated specifically that she did not review the 
veteran's claims file, any medical or any other evidence 
concerning the veteran's service, inservice treatment, or 
post-service treatment, in conjunction with making her 
opinions.  In addition, the opinions themselves are less than 
definite.  The physician clearly opines that the veteran's 
currently manifested hypertensive cardiovascular disease with 
compensated congestive heart failure and sick sinus syndrome, 
status post pacemaker implantation, is due to "a long 
history of arterial hypertension" rather than to the 
residuals of cold injuries the veteran may have suffered 
during his active service.  Yet, concerning his other 
disabilities, however-"generalized degenerative arthritis 
effecting (sic) all joints" and peripheral neuropathy 
causing muscle atrophy-she opines, in the case of the 
former, that she does "not feel that these changes are due 
to the frost bite" and, in the case of the latter, that she 
"cannot say at this time" what the cause may be.  
Concerning the presence of residuals of cold injuries 
themselves, she notes that the veteran's memory of the 
original cold injuries was undetailed and unspecific and, 
based on this without review of the claims file or any other 
medical or other evidence, she stated "it does not appear to 
me that he had an actual cold injury."  The Board finds that 
it would be helpful to obtain a medical opinion that benefits 
from a review of all the evidence of record.

Second, as mentioned above, the veteran's service medical 
records are incomplete.  Further efforts must be made to 
obtain them, particularly records of any and all treatment he 
may have received while on active duty in the European 
Theater of Operations from December 1944 through December 
1945.

Third, it does not appear that the RO advised the veteran 
that he should submit medical and/or lay evidence tending to 
establish the continuity of his symptomatology of cold 
injuries residuals from his discharge from active service to 
the present.  Nor did the RO attempt to obtain any records of 
treatment the veteran may have received at a VA Medical 
Center (VAMC) for such disabilities, although the record 
clearly suggests that the veteran received treatment from 
other VAMCs as early as 1947.  In addition, the veteran's 
initial claim for benefits, received in April 1947, reflects 
that the veteran received treatment within one year following 
his discharge from active service at the University Infirmary 
at Chapel Hill, North Carolina.  Furthermore, the veteran 
indicated during his October 1999 VA examination that he has 
received treatment for his cold injuries residuals.  The 
record does not demonstrate that the RO performed any follow 
up actions, including advising the veteran of the necessity 
to obtain these records and/or giving him an opportunity to 
obtain these records himself.  38 C.F.R. § 3.159.

Finally, the RO is reminded the law provides that, in the 
case of any veteran who engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
satisfactory lay or other evidence of service incurrence or 
aggravation of disease or injury, if consistent with the 
time, places, and circumstances of such combat service.  See 
38 U.S.C.A. § 1154 (West 1991).  As noted above, the 
veteran's report of discharge shows that he was awarded the 
Combat Infantryman Badge, that he was a member of the 
infantry, and that he participated in battles/campaigns in 
the Rhineland and Central Europe.  The veteran has averred he 
participated in the Battle of the Bulge and was exposed to 
cold temperature, from which he sustained injuries that were 
treated but not recorded during the field conditions at the 
time.  This consideration would have particular bearing on 
his claim for service connection for the residuals of cold 
injuries.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for the 
residuals of cold injuries, a heart 
condition, arthritis, and peripheral 
neuropathy.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for 
residuals of cold injuries, a heart 
condition, arthritis, and peripheral 
neuropathy that are not already of 
record.  The RO should ensure that it has 
all obtainable treatment records of which 
it has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran for 
residuals of cold injuries, a heart 
condition, arthritis, and peripheral 
neuropathy at the University Infirmary at 
Chapel Hill, North Carolina; and from 
VAMCs in Winston-Salem, North Carolina 
and Tampa, Florida, since his discharge 
from active service in 1946.

3.  The RO should obtain any and all 
service medical records and hospital 
records in existence under the veteran's 
name and/or service number for treatment 
received in the European Theater of 
Operations, from December 1944 through 
December 1945.  The RO is requested to 
make specific attempts to obtain any 
service medical and hospital records in 
existence under the veteran's name and/or 
service number for treatment accorded him 
at Battalion Aid Station, 2nd Battalion, 
232nd Infantry, 42nd Division, in France; 
Zell om Zee Hospital in Austria; and any 
and all medical and field medical 
facilities associated with 26th Division; 
42nd Infantry Division, 232nd Infantry; 
and SO #14, HQ 232 Infantry 26.  

4.  The RO should obtain any and all 
service personnel records in existence 
under the veteran's name and/or service 
number.

5.  Should the RO be unable to find 
service medical records, hospital 
records, or service personnel records, 
the RO should use alternative sources to 
obtain them, using the information of 
record and any additional information the 
veteran may provide.  If necessary, the 
RO should request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical and service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

6.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
in-service injuries, or who may have 
observed manifestations of the residuals 
of cold injuries, a heart condition, 
arthritis, and peripheral neuropathy from 
the time of his discharge from active 
service to the present.

7.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

8.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

9.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) for an opinion regarding 
his residuals of cold injuries, a heart 
condition, arthritis, and peripheral 
neuropathy.  After reviewing the records 
and examining the veteran, the 
examiner(s) is(are) requested to express 
an opinion(s) as to the following 
questions:

(a)  What is the nature and extent of the 
veteran's current cold injuries 
residuals?

(b)  Is it as likely as not that any 
currently diagnosed cold injuries 
residuals are the result of exposure to 
extreme cold during active service?

(c)  Is it as likely as not that the 
currently diagnosed heart condition, 
arthritis, and peripheral neuropathy are 
the result of his active service, 
including the residuals of cold injuries 
the veteran may have suffered during his 
active service?  If the examiner(s) 
cannot so determine, s/he(they) should so 
state.

10.  Thereafter, the matter should be 
readjudicated by the RO.  In considering 
whether or not entitlement to service 
connection for cold injuries residuals 
including, but not limited to, a heart 
condition, arthritis, and peripheral 
neuropathy, may now be granted, the RO is 
reminded that it must take into 
consideration the veteran's participation 
in combat against the enemy, and the 
presumption afforded by law to such 
veterans.  See 38 U.S.C.A. § 1154(b).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


